Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 1, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-173372-07 CPI INTERNATIONAL HOLDING CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 90-0649687 (I.R.S. Employer Identification No.) 811 Hansen Way, Palo Alto, California 94303 (Address of Principal Executive Offices and Zip Code) (650) 846-2900 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes ¨  No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer  ¨  Accelerated filer ¨  Non-accelerated filer  x (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨  No x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding for each of the registrant’s classes of Common Stock, as of the latest practicable date:As of August 19, 2011, 1,000 shares of Common Stock, $0.01 par value, all of which are owned by CPI International Holding LLC, the registrant’s parent holding company, and are not publicly traded. CPI INTERNATIONAL HOLDING CORP. and Subsidiaries 10-Q REPORT INDEX Page Part I: FINANCIAL INFORMATION 4 Item 1. Unaudited Condensed Consolidated Financial Statements 4 Condensed Consolidated Balance Sheets as of July 1, 2011 and October 1, 2010 4 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three Months Ended July 1, 2011 and July 2, 2010 5 Consolidated Statements of Operations and Comprehensive Income for the Periods February 11, 2011 to July 1, 2011, October 2, 2010 to February 10, 2011 and Nine Months Ended July 2, 2010 6 Condensed Consolidated Statements of Cash Flows for the Periods February 11, 2011 to July 1, 2011, October 2, 2010 to February 10, 2011 and Nine Months Ended July 2, 2010 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 46 Item 3. Quantitative and Qualitative Disclosures About Market Risk 63 Item 4. Controls and Procedures 64 Part II: OTHER INFORMATION 65 Item 1. Legal Proceedings 65 Item 1A. Risk Factors 65 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 65 Item 3. Defaults Upon Senior Securities 65 Item 4. (Removed and Reserved) 65 Item 5. Other Information 65 Item 6. Exhibits 66 - 2 - CPI INTERNATIONAL HOLDING CORP. and Subsidiaries Cautionary Statements Regarding Forward-Looking Statements This document contains forward-looking statements that relate to future events or our future financial performance. In some cases, readers can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” or “continue,” the negative of such terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Moreover, neither we nor any other person assumes responsibility for the accuracy and completeness of the forward-looking statements. Forward-looking statements are subject to known and unknown risks and uncertainties, which could cause actual results to differ materially from the results projected, expected or implied by the forward-looking statements. These risk factors include, without limitation, competition in our end markets; our significant amount of debt; changes or reductions in the United States defense budget; currency fluctuations; goodwill impairment considerations; customer cancellations of sales contracts; U.S. Government contracts; export restrictions and other laws and regulations; international laws; changes in technology; the impact of unexpected costs; the impact of a general slowdown in the global economy; the impact of environmental laws and regulations; and inability to obtain raw materials and components. All written and oral forward-looking statements made in connection with this document that are attributable to us or persons acting on our behalf are expressly qualified in their entirety by the foregoing risk factors and other cautionary statements included herein and in our filings with the Securities and Exchange Commission (“SEC”). We are under no duty to update any of the forward-looking statements after the date of this document to conform such statements to actual results or to changes in our expectations. The information in this document is not a complete description of our business or the risks and uncertainties associated with an investment in our securities. You should carefully consider the various risks and uncertainties that impact our business and the other information in this report and in our filings with the SEC before you decide to invest in our securities or to maintain or increase your investment. - 3 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries Part I:FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands – unaudited, except per share data) July 1, October 1, (Successor) (Predecessor) Assets Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Deferred tax assets Prepaid and other current assets Total current assets Property, plant, and equipment, net Deferred debt issue costs, net Intangible assets, net Goodwill Other long-term assets Total assets $ $ Liabilities and stockholders’ equity Current Liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses Product warranty Income taxes payable Deferred income taxes 14 - Advance payments from customers Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Deferred income taxes Long-term debt, less current portion Other long-term liabilities Total liabilities Commitments and contingencies Stockholders’ equity Common stock (Successor: $0.01 par value, 2 shares authorized; 1 share issued and outstanding. Predecessor: $0.01 par value, 90,000 shares authorized; 17,020 shares issued and 16,813 shares outstanding) - Additional paid-in capital Accumulated other comprehensive income (loss) ) (Accumulated deficit) retained earnings ) Treasury stock - ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 4 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In thousands – unaudited) Three Months Ended July 1, July 2, (Successor) (Predecessor) Sales $ $ Cost of sales, including $3,907 of utilization of net increasein cost basis of inventory due to purchase accounting for the three months ended July 1, 2011 Gross profit Operating costs and expenses: Research and development Selling and marketing General and administrative Amortization of acquisition-related intangible assets Strategic alternative transaction expenses Total operating costs and expenses Operating income Interest expense, net Income before income taxes Income tax expense Net (loss) income $ ) $ Other comprehensive (loss) income, net of tax Net unrealized loss on cash flow hedges and minimum pension liability adjustment - ) Comprehensive (loss) income $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 5 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (In thousands – unaudited) Fiscal Year February 11, 2011 to July 1, 2011 October 2, 2010 to February 10, 2011 Nine Months Ended July 2, 2010 (Successor) (Predecessor) (Predecessor) Sales $ $ $ Cost of sales, including $7,474 of utilization of net increase in cost basis of inventory due to purchase accounting for period February 11, 2011 to July 1, 2011 Gross profit Operating costs and expenses: Research and development Selling and marketing General and administrative Amortization of acquisition-related intangible assets Strategic alternative transaction expenses Total operating costs and expenses Operating income Interest expense, net Loss on debt extinguishment, net - - (Loss) income before income taxes ) ) Income tax expense Net (loss) income $ ) $ ) $ Other comprehensive income(loss), net of tax Net unrealized gain (loss) on cash flow hedges andminimum pension liability adjustment ) Comprehensive (loss) income $ ) $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. - 6 - Table of Contents CPI INTERNATIONAL HOLDING CORP. and Subsidiaries CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands – unaudited) Fiscal Year February 11, 2011 to July 1, 2011 October 2, 2010 to February 10, 2011 Nine Months Ended July 2, 2010 (Successor) (Predecessor) (Predecessor) Cash flows from operating activities Net cash provided by operating activities $ $ $ Cash flows from investing activities Capital expenditures ) ) ) Acquisition of predecessor entity ) - - Payment of patent application fees - (6
